Citation Nr: 0730810	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  02-15 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected degenerative joint disease of the right 
tibular-fibular joint.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and her spouse


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from January 1976 to February 1977.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington which, in part, granted service 
connection for a right knee disorder and assigned a 10 
percent disability rating.  The veteran filed a notice of 
disagreement in regards to the June 2002 rating decision.  
She requested review by a decision review officer (DRO).  The 
DRO conducted a de novo review of the claim and confirmed the 
RO's findings as documented in an August 2002 statement of 
the case (SOC).  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
September 2002.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing, which was conducted at the 
Seattle RO in June 2005.  The transcript of the hearing is 
associated with the veteran's VA claims folder.

This case was remanded by the Board in June 2006 for 
additional procedural development.  This was accomplished, 
and in March 2007 the VA Appeals Management Resource Center 
(AMC) issued a supplemental statement of the case, which 
continued the veteran's service-connected right knee disorder 
at 10 percent disabling.  The veteran's claims folder has 
been returned to the Board for further appellate proceedings.

Issues not on appeal

Another issue that was on appeal, entitlement to service 
connection for a right ankle disability, was granted by the 
RO in a June 2005 rating decision.  Since the claim was 
granted, the appeal as to that issue has become moot.  The 
veteran has not, to the Board's knowledge, expressed 
dissatisfaction with that decision.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection].  

Following the Travel Board hearing, in a November 2005 rating 
decision, the RO granted service connection for post 
traumatic stress disorder (PTSD), denied the veteran's claims 
for entitlement to service connection for gastroesophageal 
reflux disease (GERD) and irritable bowel syndrome and 
declined to reopen the veteran's previously denied claim of 
entitlement to service connection for mumps.  To date, the 
veteran has not disagreed with that decision and it is 
therefore not in appellate status.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

Finally, in June 2006, the Board denied the veteran's claims 
of entitlement to service connection for a left ankle 
disability, Raynaud's phenomenon of the right and left hands, 
carpal tunnel syndrome of the right and left hands and 
bursitis of the right and left shoulders.  The Board's 
decision as to these issues was final when issued.  See 38 
C.F.R. § 20.1100 (2006). 


FINDING OF FACT

The veteran's right knee disorder is currently manifested by 
pain, x-ray evidence of arthritis and some limitation of 
flexion.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for the service-connected right knee disability are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2007).
REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an increased disability rating for her 
service-connected right knee disability, which is currently 
evaluated as 10 percent disabling.  In the interest of 
clarity, the Board will initially discuss certain preliminary 
matters.  The Board will then will then render a decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA pertains to the standard of review, as well as the 
notice requirements and duty to assist.  The Board will now 
address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that a veteran need only demonstrate that there 
is an 'approximate balance of positive and negative evidence' 
in order to prevail.  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having reviewed the record, the Board concludes that 
the notice requirements of the VCAA have been satisfied with 
respect to the issue on appeal.  The veteran was advised as 
to the evidentiary requirements of her increased rating claim 
in a letter from the RO dated June 7, 2005.  That letter 
indicated that in order to "establish entitlement to an 
increased evaluation for your service-connected disability, 
the evidence must show that your service-connected condition 
has gotten worse."  

The veteran was informed of VA's duty to assist her in the 
development of her claim and was advised of the provisions 
relating to the VCAA in the above-referenced June 2005 
letter, along with two additional letters from the AMC 
[issued pursuant to the Board's June 2006 remand 
instructions] dated July 3, 2006 and January 8, 2007.  [The 
Board acknowledges an additional letter from the RO dated 
January 16, 2002; however this letter is inadequate in terms 
of VCAA notice requirements and will be discussed no 
further].

The veteran was advised in all three VCAA letters that VA is 
responsible for obtaining relevant records from any Federal 
agency, including service records, records from the Social 
Security Administration and VA treatment records.  With 
respect to private treatment records, the letters indicated 
VA would make reasonable efforts to obtain relevant records 
not held by a Federal agency.  Included with the letters were 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, and the letters asked that the veteran 
to complete this release so that VA could obtain these 
records on his behalf.  The June 2005 and July 2006 letters 
further emphasized: "If the evidence is not in your 
possession, you must give us enough information about the 
evidence so that we can request it from the person or agency 
that has it.  If the holder of the evidence declines to give 
it to us, asks for a fee to provide it, or VA otherwise 
cannot get the evidence, we will notify you.  It is your 
responsibility to make sure that we receive all requested 
records that are not in the possession of a Federal 
department or agency" [Emphasis as in originals].  The 
veteran was also advised in all three letters that a VA 
examination would be scheduled if necessary to make a 
decision on her claim.

Finally, the Board notes that the letters requested of the 
veteran: "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  This request complies 
with the "give us everything you've got" requirements of 38 
C.F.R. § 3.159(b) in that it informed the veteran that she 
could submit or identify evidence other than what was 
specifically requested by the RO. 

Finally, a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because a service connection claim is comprised of 
five elements, the Court further held that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Court's holding in Dingess does not exclusively apply to 
service connection claims.  Indeed, with respect to claims 
for increased disability ratings, such as the instant case, 
Dingess dictates that the veteran is to be provided notice 
that an effective date for the award of benefits will be 
assigned if an increased disability rating is awarded.  [With 
respect to the veteran's increased rating claim, element 
(1) is not in dispute, and elements (2) and (3) are 
irrelevant, as service connection has already been granted 
for the claim.]  With respect to elements (4) and (5), the 
veteran was provided notice as to degree of disability and 
effective date in the above-reference July 2006 and July 2007 
letters from the AMC, pursuant to the Board's June 2006 
remand instructions.

The July 2006 and January 2007 letters detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the attachment 
as to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the letters instructed the 
veteran that two factors were relevant in determining 
effective dates of an increased rating claim: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letters as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

The veteran was not provided notice of the VCAA prior to the 
initial adjudication of her claim, which was by rating 
decision in June 2002.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004), which appears to stand for the proposition that 
VCAA notice must be sent prior to adjudication of an issue by 
the RO.  Here, the veteran was provided with VCAA notice 
through the June 2005, July 2006 and January 2007 VCAA 
letters and her claim was readjudicated in the March 2007 
SSOC, after she was provided with the opportunity to submit 
evidence and argument in support of her claim and to respond 
to the VA notice.  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the veteran in 
proceeding to consider her claim on the merits.  The veteran 
has pointed to no prejudice resulting from the timing of the 
VCAA notice.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained reports of VA and private 
treatment of the veteran.  Additionally, the veteran was 
provided with VA examinations in April 2002 and December 
2004, and she presented for a VA fee-basis examination in 
September 2005.  The reports of the examinations reflect that 
the examiners recorded the veteran's past medical history, 
noted her current complaints, conducted appropriate physical 
examinations and rendered appropriate diagnoses and opinions.  
Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of her claim.  As 
detailed in the Introduction, she testified before the 
undersigned at the Seattle RO in June 2005.  Accordingly, the 
Board will proceed to a decision.  

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

The veteran's service-connected right knee disability is 
currently rated under 38 C.F.R. 4.71a, Diagnostic Codes 5260 
[leg, limitation of flexion of]-5014 [osteomalacia].  See 38 
C.F.R. § 4.27 (2006) [hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].

Under Diagnostic Code 5014, osteomalacia will be rated on 
limitation of motion of affected parts, as arthritis, 
degenerative, with the exception of gout.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5014 (2006).

Diagnostic Code 5003 specifies that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  In the absence of 
limitation of motion, a 10 percent rating may be assigned for 
arthritis with X-ray evidence of involvement of a major 
joint.  For the purpose of rating disabilities due to 
arthritis, the knee is considered a major joint.  38 C.F.R. § 
4.45 (2006).

Under Diagnostic Code 5260, leg motion limited on flexion to 
15 degrees warrants a 30 percent evaluation; limitation to 30 
degrees warrants 20 percent; limitation to 45 degrees 
warrants 10 percent; and limitation to 60 degrees is 
noncompensable.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2006); see also 38 C.F.R. § 4.71, Plate II (2006) which 
reflects that normal flexion and extension of a knee is from 
0 to 140 degrees.

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2007).

Analysis

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  The 
Board finds that continuing to employ Diagnostic Code 5014 
[osteomalacia] is inappropriate in the instant case.  
Specifically, the April 2002, December 2004 and the September 
2005 examination reports do not include a diagnosis of 
osteomalacia, nor does the other medical evidence of record.  
In light of the lack of any current objective medical 
evidence of osteomalacia of the right knee, the Board will no 
longer employ Diagnostic Code 5014 to rate the veteran's 
service-connected right knee disorder. 

The most recent diagnosis of the veteran's right knee 
disability is "degenerative joint disease of the right 
tibular-fibula joint."  Accordingly, the diagnostic code 
pertaining to arthritis, Diagnostic Codes 5003, is 
appropriate, as it is most applicable to the veteran's 
current symptomatology.  The Board therefore concludes that 
Diagnostic Code 5003, with further consideration of 
Diagnostic Codes 5260 and 5261, is the most appropriate in 
rating the veteran's service-connected right knee disability.  

Schedular rating

As noted, arthritis is rated based on limitation of motion.  
Normal range of motion for the knee is defined as follows: 
flexion to 140 degrees and extension to 0 degrees.  See 38 
C.F.R. § 4.71, Plate II (2007).  

The April 2002 and December 2004 VA examination reports 
demonstrate that the veteran had full range of right knee 
extension and could achieve 90 degrees of flexion before 
experiencing pain, and she has testified to the same.  See 
the June 2005 hearing transcript, page 4.  Such limitation of 
knee motion is rated noncompensably disabling (0 percent).  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2006).  
Indeed, it appears that event though the veteran has recently 
evidenced arthritis in the right knee, her range of right 
knee extension has somewhat improved.  The most recent VA 
fee-basis examination of record, conducted in September 2005, 
demonstrates the veteran was able to achieve full range of 
extension of the right knee, and could flex her right knee to 
100 degrees.  Such does not comport to a compensable 
disability rating based on limitation of right knee motion.

Accordingly, based on noncompensable limitation of motion and 
X-ray evidence of arthritis, a disability rating in excess of 
10 percent is not warranted for the veteran's service-
connected right knee disorder.

DeLuca considerations

As noted above, a separate rating may also be assigned for 
functional loss of use of the knee due to weakness, excess 
fatigability, incoordination, or pain on movement under 38 
C.F.R. §§ 4.40, 4.45 and 4.59.

The veteran has testified as to her right knee "giving out" 
and causing significant pain.  See the June 2005 hearing 
transcript, page 4.  However, the objective evidence of 
record does not reflect impairment that warrants a higher 
rating under 38 C.F.R. § 4.40 or § 4.45.  As discussed, the 
veteran can achieve full extension of the right knee and she 
has only a slight loss of flexion.  The medical evidence, 
specifically the April 2002 and December 2004 VA examination 
reports and the September 2005 VA fee-basis examination 
report, does not demonstrate fatigability, weakness, lack of 
endurance, incoordination and the like due to pain.  Although 
the veteran does evidence pain upon repetition, the current 
10 percent rating encompasses the identified symptoms, to 
include pain.

Accordingly, the Board concludes that a preponderance of the 
evidence is against a finding of any additional functional 
loss, and increased ratings under the provisions of 38 C.F.R. 
§§ 4.40, 4.45 and 4.59 are not warranted.




Extraschedular rating consideration

The veteran's representative has cited to the provisions for 
an extraschedular rating in a September 13, 2007 Post-Remand 
Brief.  See 38 C.F.R. § 3.321(b) (2006) [extraschedular 
rating criteria].  However, the Board does not find that the 
question of entitlement to an extraschedular rating need not 
be referred for further review.  Specifically, the veteran 
has not contended or presented evidence to support the 
premise, that her service-connected right knee disorder 
results in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards and warrant 
further consideration.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) [the Board cannot make a determination as to an 
extraschedular evaluation in the first instance]; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the event if 
the veteran believes that an exceptional or unusual 
disability picture is present which warrants consideration of 
an extraschedular rating by appropriate VA officials, she may 
raise this matter with the RO.  

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
disability rating in excess of the 10 percent currently 
assigned for her service-connected degenerative joint disease 
of the right tibular-fibular joint.  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected degenerative joint disease of the right 
tibular-fibular joint is denied.


____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


